233 S.W.2d 125 (1950)
Ex parte MUSE.
No. 24793.
Court of Criminal Appeals of Texas.
October 18, 1950.
None on appeal, for appellant.
George P. Blackburn, State's Atty., of Austin, for the State.
DAVIDSON, Commissioner.
Relator was, on the 15th day of February, 1947, convicted in the District Court of Kerr County for burglary, and his punishment assessed at ten years in the penitentiary.
Thereafter, and on the 15th day of July, 1947, relator was convicted in the District Court of Pecos County for the offense of felony theft, and his punishment assessed at ten years in the penitentiary.
In passing sentence under the Pecos County conviction, the trial court attempted to make the same cumulative of the Kerr County conviction, but under the authority of Ex parte Johnson, Tex.Cr.App., 218 S.W.2d 200, the order was insufficient to meet the legal requirement of definiteness.
The two punishments mentioned run concurrently and are not cumulative.
There is nothing in this record showing that relator has served the term assessed against him of ten years in the penitentiary, and he is therefore not shown to be entitled to his discharge from custody at this time.
The writ of habeas corpus is refused.
Opinion approved by the court.